HERMAN, Judge, joined by BUEHLER,
Senior Judge, concurring in the result:
I agree with Judge Orser in all aspects of his opinion save that which states: “Moreover, for the reasons stated in United States v. Sasportas, 2 M.J. 676 (A.F.C. M.R. 23 September 1976), the Article 134 manner of charging the offenses is not a deficiency which, of itself, necessitates sentence reassessment,” as well as the language quoted from the cited case. How*713ever, assuming the military judge erred in calculating the maximum confinement, the lenient sentence imposed and the post-trial action reducing the confinement have dissipated any adverse effects which the accused may have suffered as a result of any such miscalculation. United States v. Mosely, 24 U.S.C.M.A. 173, 51 C.M.R. 392, 1 M.J. 350 (1976).